United States Court of Appeals
                                 FOR THE EIGHTH CIRCUIT
                                      _____________

                                       No. 96-3670
                                      _____________

In re: Wallace R. McCollar,                 *
                                            *
                Debtor,                     *
----------------------------------          *
                                            *
Wallace R. McCollar,                        *
                                            * Appeal from the United States
               Appellant,                   * District Court for the
                                            * District of Minnesota.
       v.                                   *
                                            *       [UNPUBLISHED]
Norman (Jack) Morton,                       *
                                            *
               Appellee.                    *
                                      _____________

                                     Submitted: May 7, 1997

                                         Filed: May 8, 1997
                                      _____________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                       _____________

PER CURIAM.
       Wallace McCollar appeals the District Court's1 affirmance of the Bankruptcy
Court's2 order lifting the automatic stay in his bankruptcy proceeding. After reviewing
the record and the parties' submissions, we conclude that the judgment was correct and
that no further discussion is warranted. See 8th Cir. R. 47B. Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
      2
        The Honorable Gregory F. Kishel, United States Bankruptcy Judge for the
District of Minnesota.

                                          -2-